          Case 1:19-cv-11996-DJC Document 49 Filed 03/04/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
EMMANUEL EVARISTE,                         )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           ) Case No. 19-cv-11996-DJC
                                           )
UNITED STATES,                             )
                                           )
                  Defendant.               )
                                           )
                                           )
__________________________________________)

                               MEMORANDUM AND ORDER

CASPER, J.                                                                          March 4, 2021

I.     Introduction

       Emmanuel Evariste (“Evariste”) has filed this lawsuit pro se against the United States

(“Defendant”) seeking monetary damages under the Federal Tort Claims Act (“FTCA”), 28

U.S.C. § 1346(b). D. 28. Defendants have moved to dismiss under Fed. R. Civ. P. 12(b)(5)1 for

failure of service of process. D. 39. For the reasons stated below, the Court DENIES Defendant’s

motion to dismiss.

II.    Standard of Review

       “When the sufficiency of process is challenged under Rule 12(b)(5), plaintiff bears ‘the

burden of proving proper service.’” Ascher v. Duggan, 988 F. Supp. 2d 99, 103 (D. Mass. 2013)

(quoting Lopez v. Municipality of Dorado, 979 F.2d 885, 887 (1st Cir. 1992)).


1
 Defendant invokes Rule 12(b)(1) arguing that the failure to effect proper service means that this
Court does not have subject matter jurisdiction, D. 40 at 4, but such challenge properly falls under
Rule 12(b)(5).
                                                 1
         Case 1:19-cv-11996-DJC Document 49 Filed 03/04/21 Page 2 of 7




III.   Factual Background

       Evariste is detained in U.S. Immigration and Customs Enforcement (“ICE”) custody at the

Bristol County House of Correction. D. 28 at 1. Evariste contends that on March 27, 2019, he

was sexually propositioned by another inmate. Id. He reported the incident to officers at the

facility, after which the inmate was reprimanded. Id. Among other things, Evariste alleges that

several correctional officers knew of the danger presented by the inmate but allowed Evariste to

remain in the same facility with him, despite known sexual assaults. Id.

IV.    Procedural History

       Evariste filed the complaint in this case on September 23, 2019. D. 1. Pursuant to

screening under 28 U.S.C. § 1915(e)(2), the Court gave Evariste until January 10, 2020 to file an

amended complaint that set forth a plausible claim upon which relief may be granted. D. 13.

Evariste then filed an amended complaint on December 23, 2019, D. 14-1. In the Court’s Order

allowing the amended complaint to enter and be served, D. 26, the Court stated that Evariste may

elect to have service made by the United States Marshals Service upon the United States Attorney

General and United States Attorney for the District of Massachusetts. D. 26. Notwithstanding

Fed. R. Civ. P. 4(m) and Local Rule 4.1, the Court gave Evariste ninety days (from the date of the

Order, March 25, 2020) to complete service. Id.

V.     Discussion

       A.      Service of Process

       Where Defendant challenges service of process, Evariste has the burden of proving he

effected proper service. Cichocki v. Massachusetts Bay Cmty. Coll., No. 15-cv-10663-JGD, 2016

WL 1239236, at *3 (D. Mass. Mar. 29, 2016) (citing Aly v. Mohegan Council-Boy Scouts of

America, No. 08-40099-FDS, 2009 WL 3299951, at *2 (D. Mass. Apr. 20, 2009)). To properly



                                                2
             Case 1:19-cv-11996-DJC Document 49 Filed 03/04/21 Page 3 of 7




serve the United States, a plaintiff must comply with Rule(4)(i)(1). First, the plaintiff must hand-

deliver the summons and complaint to either the United States Attorney for the district where the

action is brought or “an assistant United States attorney or clerical employee whom the United

States attorney designates in a writing filed with the court clerk.” Fed. R. Civ. P. 4(i)(1)(A)(i). In

the alternative, the plaintiff may send a copy of the summons and complaint “by registered or

certified mail to the civil-process clerk at the United States attorney’s office.” Fed. R. Civ. P.

4(i)(1)(A)(ii). Second, the plaintiff must send the summons and complaint by registered or

certified mail to the Attorney General of the United States at Washington D.C. See Fed. R. Civ.

P. 4(i)(1)(B). Lastly, “if the action challenges an order of a nonparty agency or officer of the

United States,” the party must send a copy of the summons and complaint “by registered or

certified mail to the agency or officer.” Fed. R. Civ. P. 4(i)(1)(C).

           Defendant asserts that Evariste has not sent a copy of the summons and complaint by

registered or certified mail to the U.S. Attorney General at Washington D.C. or sent a copy of the

summons and Complaint by registered or certified mail to the agency at issue, D. 40 at 4, thereby

failing to meet the ninety-day time limit for service, as required by the Order, D. 26 (citing Fed.

R. Civ. P. 4(m)). Defendant additionally asserts that the United States Attorney’s Office was never

served and that the office only became aware of the amended complaint via ECF. D. 40 at 2.

Evariste asserts that he served the U.S. Office of the Attorney General in Massachusetts on April

1, 2020, mailed a complaint to ICE’s Office of Removal in Burlington, Massachusetts, and

submitted a complaint to both the Department of Homeland Security (“DHS”) and the U.S. Office

of Inspector General in Washington, D.C. D. 42 at 2; D. 31. Evariste also asserts that he gave a

copy of the complaint to a visiting ICE agent at his prison facility prior to filing in this Court. D.

45 at 1.



                                                  3
            Case 1:19-cv-11996-DJC Document 49 Filed 03/04/21 Page 4 of 7




       Evariste does not assert that he sent a copy of the summons and complaint by certified mail

to the Attorney General at Washington, D.C., as required by Fed. R. Civ. P. 4(i)(1)(B). Evariste

also fails to assert that he sent a copy of the summons and amended complaint to the United States

attorney for the district or to the civil-process clerk at the United States attorney’s office, as

required by Fed. R. Civ. P. 4(i)(1)(A)(i)-(ii). Because Evariste has not established that he effected

proper service of the amended complaint to the Attorney General at Washington D.C. or the United

States Attorney, Evariste has failed to show that he complied with the first two requirements of

Rule 4(i)(1).

       B.       Extension of the Service Deadline

       Even if he has not made timely service under Rule 4, Rule 4(m) provides, that “if the

plaintiff shows good cause for the failure [to effect proper service in a timely manner], the court

must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m). Good cause

may be found when the plaintiff’s failure to complete proper service in a timely fashion is related

to (1) the actions of a third person, such as a process server; (2) a defendant evading service of

process or engaging in misleading conduct; (3) the plaintiff acting diligently in trying to effect

service or “some understandable mitigating circumstance”; and (4) the plaintiff proceeding pro se

or in forma pauperis. McIsaac v. Ford, 193 F. Supp. 2d 382, 383 (D. Mass. 2002) (quoting Wright

& Miller, Federal Practice and Procedure: Civil 3d § 1137, at 342 (2002)). The fact that a plaintiff

is pro se “is not automatically enough to constitute good cause for purposes of Rule 4(m).” Id.

“In determining what is and what is not good cause, the federal courts obviously are obligated to

balance the clear intent of Rule 4(m) and the desire to provide litigants their day in court.” Id. at

384. “Insisting on a timely service of process and assuring litigants a just adjudication on the




                                                 4
          Case 1:19-cv-11996-DJC Document 49 Filed 03/04/21 Page 5 of 7




merits of an action are not inconsistent, but over-emphasis on either could lead to undesired

consequences.” Id.

       Here, Evariste’s response to Defendant’s motion to dismiss is that he properly served the

United States. D. 42 at 2. However, an “erroneous belief that service of process was sufficient

does not establish good cause for failing to comply with Rule 4.” Fishman v. Trump, No. 19-cv-

11734-JDL, 2020 WL 4431769, at *4 (D. Mass. July 31, 2020) (citing Leung v. Citizens Bank,

12-CV-11060-FDS, 2013 WL 1992453, at *3 (D. Mass. May 10, 2013)). Defendant argues that

Evariste failed to comply with Local Rule 4.1, which requires that “[c]ounsel and parties appearing

pro se who seek to show good cause for the failure to make service within the 90-day period

prescribed by Fed. R. Civ. P. 4(m) shall do so by filing a motion for enlargement of time under

Fed. R. Civ. P. 6(b), together with a supporting affidavit.” L.R. 4.1(b). “If on the 14th day

following the expiration of the 90-day period good cause has not been shown as provided herein,

the clerk shall forthwith automatically enter an order of dismissal for failure to effect service of

process, without awaiting any further order of the court.” Id.

       Based on the record before this Court, Evariste has not evidenced a basis for a finding of

good cause. Good cause can be established in part “where a pro se litigant can show confusion on

his part, either because of his unfamiliarity with the rules, or because of his reliance on the

misleading advice of others.” McIsaac, 193 F. Supp. 2d at 384. Evariste does not assert that he

was confused nor does he assert a diligent effort to provide proper service of process. While the

rules related to proper service of process are not necessarily intuitive, see Aly, 2009 WL 3299951,

at *3, Evariste fails to provide a basis for this Court to find good cause for his failure to service

Defendant.




                                                 5
          Case 1:19-cv-11996-DJC Document 49 Filed 03/04/21 Page 6 of 7




       However, even absent a showing of good cause, the Court still has discretion to extend

time to properly effect service under Rule 4. Awadh v. Tourneau, Inc., No. 15-cv-13993-DJC,

2017 WL 1246326, at *3 (D. Mass. Feb. 17, 2017) and cases cited. When proper service is not

completed and there is no good cause to excuse improper service, a court’s discretion to extend

time for service is guided by three factors: (1) whether the party to be served received actual notice

of the lawsuit; (2) whether the defendant would suffer prejudice; and (3) whether the plaintiff

would be severely prejudiced if his complaint were dismissed. Bell v. Rinchem Co., Inc., No. 14-

cv-40177-TSH, 2014 WL 11290899, at *4 (D. Mass. Dec. 2, 2014) (citing H & A Corp. v. United

States, No. 14-13783-MLW, 2015 WL 5610816, at *4 (D. Mass. Sept. 22, 2015)). In addition,

courts consider whether the plaintiff acted in bad faith or intentionally failed to adhere to the rules.

Aly, 2009 WL 3299951, at *3.

       Here, there is no indication from the record or from Defendant’s motion that Evariste acted

in bad faith or that his failure to comply with the Rules was purposeful. See D. 40. Instead, the

record indicates an attempt by Evariste—although erroneous—to provide prompt service of

process. Specifically, Evariste filed his amended complaint on March 25, 2020 and filed proof of

service on April 13, 2020, stating that the summons and complaint had been mailed to the U.S.

Office of the Attorney General in Massachusetts on April 1, 2020. D. 31. Evariste also asserts

that he mailed a complaint to ICE’s Office of Removal in Burlington, MA, and submitted a

complaint to both DHS and the U.S. Office of Inspector General in Washington, D.C. D. 42 at 2.

Moreover, Defendant received actual notice of Evariste’s claims, evidenced by the filing of this

motion to dismiss, D. 39. Payne v. Massachusetts, No. 09-cv-10355-PBS, 2010 WL 5583117, at

*4 (D. Mass. Nov. 18, 2010), report and recommendation adopted, No. 09-cv-10355, 2010 WL

5583111 (D. Mass. Dec. 10, 2010) (concluding that “the defendant received actual notice of



                                                   6
         Case 1:19-cv-11996-DJC Document 49 Filed 03/04/21 Page 7 of 7




[Plaintiff’s] claims against it and was able to file a response to those claims, in the form of its

motions to dismiss”). Defendant has not pointed to any prejudice it would suffer if the time for

service was extended and the Court perceives no evidence of prejudice to Defendant where

Defendant had actual notice of the action and Evariste will receive only a finite extension of time

to provide proper service. See Cichocki, 2016 WL 1239236, at *5 (explaining that given that

defendants have notice of the plaintiffs’ claim, risk of prejudice from an extension of time is

minimized). These factors weigh in favor of an extension of time for Evariste to provide proper

service of process to Defendant. Payne, 2010 WL 5583117, at *2, *4; Cichocki, 2016 WL

1239236, at *5.

VI.    Conclusion

       For the foregoing reasons, the Court DENIES Defendants’ motion to dismiss, D. 39. The

Court grants Evariste an extension until April 4, 2021 to provide proper service of process to

Defendant pursuant to Fed. R. Civ. P. 4. If Evariste fails to complete proper service within the

extended period, Defendant may renew its motion to dismiss.

       So Ordered.

                                                            /s/ Denise J. Casper
                                                            United States District Judge




                                                7
